DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered. Claims 1-10, 13-17, 19, and 20 are currently pending where claims 11, 12, and 18 are cancelled from consideration. 
 
Allowable Subject Matter
Claims 1-10, and 13-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to include the claim language of “wherein each of the first and second compressor assemblies includes a first and second head outlet, a pneumatic line is fluidly coupled between the first head outlet and the air tank, the first head unloader valve is coupled to the second head outlet of the first compressor assembly, and the second head unloader valve is coupled to the second head outlet of the first compressor assembly; and wherein the first and second head unloader valves are biased in an open position, the first head unloader valve is configured to move to a closed position after a predetermined pressure is built up in the first dual piston compressor assembly, and the second head unloader valve is configured to move to a closed position after a predetermined pressure is built up in the second dual piston compressor assembly.” The proposed amendments are sufficient to overcome the rejection set forth in the Final Office Action dated 12/13/2021. 
Applicant’s arguments regarding the prior art rejections of independent claims 14 and 19 have been reviewed and are found to be persuasive. Applicant has pointed out their distinguishing feature of having each of the dual piston pumps with outlets going to different end points. The CA600 reference does disclose the use of two outlets on each dual piston pump, the first being directly connected to the hose 45 and the second being blocked by plug 43. The addition of another piece of art to read on the claims would require hindsight rationale and therefore independent claims 14 and 19 are found to be allowable over the prior art of record. The dependent claims 15, 16, 17, and 20a re also found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746